Case 3:20-cv-02230-WQH-RBM Document 4 Filed 11/16/20 PageID.18 Page 1 of 2



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    STEVEN GILMORE,                                   No. 2:20-cv-2236 DB P
10                       Petitioner,
11           v.                                         ORDER
12    RICK HILL, Warden,
13                       Respondent.
14

15          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

16   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

17          The application attacks a 2001 conviction issued by the San Diego County Superior Court.

18   (ECF No. 1 at 1.) While both this court and the United States District Court in the district where

19   petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S.

20   484 (1973), any and all witnesses and evidence necessary for the resolution of petitioner’s

21   application are more readily available in San Diego County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
Case 3:20-cv-02230-WQH-RBM Document 4 Filed 11/16/20 PageID.19 Page 2 of 2



 1            Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:
 2            1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and
 3            2. This matter is transferred to the United States District Court for the Southern District of
 4   California.
 5   Dated: November 16, 2020
 6

 7

 8

 9

10

11

12

13   DB:12
     DB:1/Orders/Prisoner/Habeas/gilm2236.108
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
